Title: To George Washington from Nathanael Greene, 9 February 1781
From: Greene, Nathanael
To: Washington, George


                        
                            Sir,
                            Camp Guilford Court House Feb. 9th 1781.
                        
                        Since I wrote your Excellency by Major Giles, Lord Cornwallis has been constantly in pursuit of the Light
                            Infantry and the prisoners, and is now between the shallow ford upon the Yadkin and Salem, one of the Moravian towns; and
                            still pushing into the country with great rapidity.
                        The moment I was informed of the movements of Lord Cornwallis I put the army in motion on Pedee and left it
                            under the command of Brigr Genl Huger, and set out to join the Light Infantry in order to Collect the Militia and
                            embarrass the enemy till we could effect a junction of our forces.
                        General Morgan after the defeat of Tarlton had very judiciously made forced marches up into the Country and
                            happily crossed the Catawba the evening before a great rain, which prevented the enemy from following him for several
                            days, during which time the prisoners were got over the Yadkin and on their march for Dan river, which I hope they have
                            passed and are in Virginia.
                        On my arrival at the Lt Infantry camp I found them at Sherards ford on the Catawba. The enemy were a little
                            lower down the river at McCowen’s ford, and the river still so high that they could not cross. We made
                            the best disposition we could to stop them when the river should fall. But the fords were so numerous, and our force so
                            small that we could not effect it. Genl Davidson who had great Influence among the Mecklenberg & Roan Militia, had
                            made up of all the arguments in his power to get the Militia into the field, but with out effect. They had been so much in
                            service and their families so distressed that they were loth to leave home even on the most pressing occasions.
                        The enemy crossed at McCowen’s ford where Genl Davidson was posted with the greatest part of The Militia who
                            fell by the first discharge. The enemy made good their landing and the Militia retreated. A place of rendezvous was
                            appointed for the Militia to collect at, who were posted at the different fords up and down the river above 30 Miles. Part
                            of them halted at Mrs Tauences about seven miles short of the place of rendezvous,
                            and were over taken by Tarlton & dispersed I waited that night at the place appointed for the Militia to collect
                            at untill morning, but not a man appeared. The light Infantry continued their march to Salisbury and crossed the Yadkin.
                            But before we got over all the baggage and stores the enemy were at our heels. A pretty smart skirmish happened between a
                            party of our riflemen and the advance of the enemy, near the ford. We had secured all the boats, and the river was so
                            high that the enemy could not follow us.
                        Heavy rains, deep cracks, bad roads, poor horses and broken harness as well as delays for want of provisions
                            prevented our forming a junction as early as I Expected, and fearing that the river might fall so as to be fordable, I
                            ordered the army to file off to this place when part of them arrived last evening, the rest I hope will be in this night.
                        The enemy finding they could not cross the trading ford, marched up to the shallow ford where they passed the
                            night before last, and are within 25 or thirty miles of this place. 
                        As soon as I arrived at the Lt Infantry camp I wrote letters to all the Militia Officers over the mountains
                            and in the upper Country to embody their men and join the Army as early as possible. But very few have joined us, and
                            those principally without arms or ammunition. We have no provisions but what we recieve from our daily collections. Under
                            these circumstances, I called a council who unanimously advised to avoid an action and to retire beyond the Roanoke
                            immediately. A copy of the proceedings I have the honor to enclose.
                        I had previously ordered all the flour and heavy baggage to be removed to Prince Edward Court House; and
                            informed Govr Nash of our situation. I have formed a light Army composed of the cavalry of the 1. & 3d Regts and
                            the Legion amounting to 240, a detachment of 280 Infantry under Lt Col. Howard, the Infantry of Lt Col. Lee’s Legion and
                            60 Brigr Rifle Men making in the whole 700 Men, which will be ordered with the Militia to harrass the enemy in their
                            advance check their progress and if possible give us an opportunity to retire without a general action.
                        The force under Lord Cornwallis consists of between 2500 and 3000 troops including near 1300 Dragoons and
                            their mounted Infantry. They have deployed their waggons, and are compleatly equipped as Light Infantry.
                        I have the honor to enclose a copy of a letter from Lt Col. Lee, extracts of two letters from Genl Marian and
                            a copy of a letter from a well informed Gentleman respecting the operations at Wilmington.
                        General Morgan is so un well that he has left the Army.
                        The enemy since the action of the 17. ult. have pursued him upwards of 200 Miles. He was obliged to leave the
                            wounded the Arms, waggons and carriages of the artillery taken in the action, but I hope they have not fallen into the
                            hands of the enemy.
                        I have ordered Genl Marian to cross the Santee river and Genl Sumter to collect the Militia in the upper part
                            of So. Carolina. Genl Pickens has orders to take command of the men in arms in the rear of the enemy.
                        I have wrote Mr Henry the late Govr of Virginia to collect if possible, fourteen or 1600 Volunteers to aid
                            us, should the enemy attempt to persue us upward the Dan river.
                        I had the satisfaction to recieve your Excellency’s despatches of the 27th of Decr 2d and 9th Inst. a few
                            days since. I have the honor to be With sentiments of the highest esteem and respect Your Excellency’s Most Obedient
                            Humble Servant
                        
                            Nath. Greene

                        
                    